Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s amendment dated July 26, 2021.  Claims 1-12 are pending.  Claims 13-14 are cancelled.

Claim Objections
Claims 1 and 4 are objected to because of the following informalities: 
Claim 1 introduced the limitation “first traffic lane reference information” twice.  It is unclear, and therefore indefinite, if these are the same information. 
Claim 1 recites the limitation “corresponding information which associates the road connection information with first traffic lane reference information” and then makes secondary reference to “the corresponding information of the travel route” and “the corresponding information which associates the road connection information with the first traffic lane reference information”.  The secondary references should be consistent. 
Claim 4 recites the limitation “a coordinate of a traffic lane link shape point constituting each of the plurality of traffic lane lines” twice.  It is unclear, and therefore indefinite, if these are the same coordinates.
Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the shape information”.  There is insufficient antecedent basis for this limitation.  Claim 1 introduced “road connection information”, “first traffic lane reference information” and “corresponding information which associates the road connection information with first traffic lane reference information”.  “Shape information” was introduced in claim 10.
Claims 2-3 are rejected for incorporation of the errors of the base claim by dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim et al., U.S. Patent 9,909,894 B2 (2018).
As to claim 1, Kim et al. discloses a travel assistance device, comprising: 
a processor to execute a program (Figure 22, Column 18, Lines 9-24); and 
a memory to store the program which, when executed by the processor, performs processes of, 
acquiring road connection information which expresses a connection relationship of roads in units of roads by a plurality of road nodes and a plurality of road links connecting each of the plurality of road nodes and does not include a coordinate of a road link shape point constituting each of the plurality of road links, first traffic lane reference information which expresses a connection relationship of roads in units of traffic lanes by a plurality of traffic lane nodes and a plurality of traffic lane links connecting each of the plurality of traffic lane nodes and includes a coordinate of a traffic lane link shape point constituting each of the plurality of traffic lane links, and 
searching a travel route of a vehicle using the road connection information (Column 23, Lines 11-24); 
acquiring the first traffic lane reference information of a traffic lane necessary to perform a leading guidance of the travel route from the road connection information and the corresponding information of the travel route (Column 23, Lines 11-24); and 
creating guidance information for guiding the vehicle using the shape information included in the first traffic lane reference information and the corresponding information which associates the road connection information with the first traffic lane reference information (Column 23, Lines 11-24).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine embodiments of the device, as disclosed by Kim et al., to utilize the shape components and lane reference information to perform the claimed invention, allowing the route to be formed from the linked road system models.
As to claim 2, Kim et al. discloses the travel assistance device according to claim 1, and further discloses wherein in the acquisition of the first traffic lane reference information, the first traffic lane reference information of a representative traffic lane, which is at least one traffic lane in a plurality of traffic lanes, is acquired for each road section of the travel route (Column 4, Lines 13-41, Column 5, Lines 40-63), and 
the guidance information is created using the first traffic lane reference information of the representative traffic lane of the travel route (Column 4, Lines 13-41, Column 5, Lines 40-63).
As to claim 3, Kim et al. discloses the travel assistance device according to claim 2, and further discloses wherein the corresponding information or the first traffic lane reference information includes specific information of the representative traffic lane  (Column 4, Lines 13-41, Column 5, Lines 40-63), and 
in the acquisition of the first traffic lane reference information, the first traffic lane reference information of the representative traffic lane is acquired based on the specific information included in the corresponding information or the first traffic lane reference information (Column 4, Lines 13-41, Column 5, Lines 40-63).
As to claim 4, Kim et al. discloses a travel assistance device, comprising: a processor to execute a program (Figure 22, Column 18, Lines 9-24); and 
a memory to store the program which, when executed by the processor, performs processes of, 
acquiring traffic lane connection information which expresses a connection relationship of roads in units of traffic lanes by a plurality of traffic lane nodes and a plurality of traffic lane links connecting each of the plurality of traffic lane nodes and does not include a coordinate of a traffic lane link shape point constituting each of the plurality of traffic lane links and first traffic lane reference information which expresses a connection relationship of roads in units of traffic lanes by the plurality of traffic lane nodes and the plurality of traffic lane links and includes a coordinate of a traffic lane link shape point constituting each of the plurality of traffic lane links (Column 22, Lines 15-40), 
searching a travel route of a vehicle using the traffic lane connection information (Column 23, Lines 11-24); 
acquiring the first traffic lane reference information of a traffic lane necessary to perform a leading guidance of the travel route based on the traffic lane connection information of the travel route (Column 23, Lines 11-24); and 
creating guidance information for guiding the vehicle using the traffic lane link shape point constituting each of the plurality of traffic lane links acquired in the first traffic lane reference information (Column 23, Lines 11-24).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine embodiments of the device, as disclosed by Kim et al., to utilize the shape components and lane reference information to perform the claimed invention, allowing the route to be formed from the linked road system models.
As to claim 5, Kim et al. discloses the travel assistance device according to claim 4, and further discloses wherein in the searching, at least one traffic lane in a plurality of traffic lanes is set to a first representative traffic lane for each road section, and searches the travel route is searched using the traffic connection information of the first representative traffic lane (Column 4, Lines 13-41, Column 5, Lines 40-63).
As to claim 6, Kim et al. discloses the travel assistance device according to claim 5, and further discloses wherein the traffic lane connection information includes specific information of the first representative traffic lane  (Column 4, Lines 13-41, Column 5, Lines 40-63), and 
the first representative traffic lane is set route search unit sets the first representative traffic lane according to the specific information of the traffic lane connection information  (Column 4, Lines 13-41, Column 5, Lines 40-63).
As to claim 7, Kim et al. discloses the travel assistance device according to claim 4, and further discloses wherein in the acquisition of the first traffic lane reference information, acquisition unit extracts at least one traffic lane in a plurality of traffic lanes is extracted as a second representative traffic lane for each road section of the travel route, and acquires the first traffic lane reference information of the second representative traffic lane is acquired (Column 4, Lines 13-41, Column 5, Lines 40-63).
As to claim 8, Kim et al. discloses the travel assistance device according to claim 7, and further discloses wherein the first traffic lane reference information includes specific information of the second representative traffic lane (Column 4, Lines 13-41, Column 5, Lines 40-63), and 
the second representative traffic lane is extracted extracts the second representative traffic lane based on the specific information included in the first traffic lane reference information (Column 4, Lines 13-41, Column 5, Lines 40-63).
As to claim 9, Kim et al. discloses the travel assistance device according to claim 7, and further discloses wherein the travel assistance device associates the traffic lane connection information with the first traffic lane reference information, and acquires corresponding information including specific information of the second representative traffic lane (Column 4, Lines 13-41, Column 5, Lines 40-63), and 
the second representative traffic lane is extracted based on the specific information included in the corresponding information (Column 4, Lines 13-41, Column 5, Lines 40-63).
As to claim 10, Kim et al. discloses a travel assistance device, comprising: 
a processor to execute a program (Figure 22, Column 18, Lines 9-24); and 
a memory to store the program which, when executed by the processor, performs processes of,
acquiring traffic lane reference information which has each of connection information indicating a connection relationship of roads in units of traffic lanes by a plurality of traffic lane nodes and a plurality of traffic lane links connecting each of the plurality of traffic lane nodes and shape information including a coordinate of a traffic lane link shape point constituting each of the plurality of traffic lane links and indicating a shape of traffic lanes in a different data frame (Column 22, Lines 15-40); 
searching a travel route of a vehicle using the connection information of the second traffic lane reference information (Column 23, Lines 11-24); 
acquiring the shape information of the travel route from the second traffic lane reference information (Column 23, Lines 11-24); and 
creating guidance information for guiding the vehicle to the travel route using the connection information and the shape information of the travel route (Column 23, Lines 11-24).
As to claim 11, Kim et al. discloses the travel assistance device according to claim 10, and further discloses wherein in the searching, at least one traffic lane in a plurality of traffic lanes is set to a representative traffic lane for each road section, and  the travel route is searched using the connection information of the representative traffic lane (Column 4, Lines 13-41, Column 5, Lines 40-63).
As to claim 12, Kim et al. discloses the travel assistance device according to claim 11, and further discloses wherein the second traffic lane reference information includes specific information of the representative traffic lane (Column 4, Lines 13-41, Column 5, Lines 40-63), and 
the representative traffic lane is set according to the specific information of the second traffic lane reference information (Column 4, Lines 13-41, Column 5, Lines 40-63).

Response to Arguments
Applicant's arguments filed July 26, 2021 have been fully considered but they are not persuasive.
Applicant argued Kim et al. discloses using linked road system models to create guidance information for guiding the vehicle, but fails to disclose using the shape information included in the first traffic lane reference information and the corresponding information which associates the road connection information with the first traffic lane reference information.  The guidance system in Kim et al. puts together the linked road system models and uses the traffic lane information to connect them at the node junctions.  Any distinction in the differences with the disclosure of Kim et al. appear to be mere rearrangement of the data and steps that would have been obvious to one having ordinary skill in the relevant art at the time of the invention.      


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANDREW BERNS whose telephone number is (313)446-4892.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL BERNS
Primary Examiner
Art Unit 3663



/MICHAEL A BERNS/Primary Examiner, Art Unit 3663